Citation Nr: 1509884	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-35 778	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.  

This matter is before the Board on appeal of a November 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board of Veterans' Appeals (Board) docket.

Additional evidence was received subsequent to the most recent statement of the case.  The evidence is cumulative and duplicative of evidence already set forth in the pertinent evidence of record.  A remand for a supplemental statement of the case is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

Prior to the case being transferred to the Board, the Veteran requested that the RO send him a copy of all his military medical treatment records that the RO has in his RO file.  This request is referred to the RO for appropriate action.


FINDING OF FACT

Since the award of service connection, the Veteran's residuals of a left ankle fracture manifest in marked limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2010 and May 2012.  The Board notes that in the November 2010 report, the examiner tested the right and left ankles and provided an analysis and conclusion in which he solely referred to the right ankle.  However, based on a review of the entire narrative, it is clear that the examiner was discussing the left ankle disability at issue here.

The examinations, along with their medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II. Analysis

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned an initial 10 percent rating for his service-connected residuals of a left ankle fracture pursuant to DC 5271.  

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; while marked limitation of motion of an ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion for the ankle is plantar flexion from zero to 45 degrees and dorsiflexion from zero to 20 degrees.  38 C.F.R. § 4.71, Plate II (2014).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran underwent a VA examination in November 2010.  A review of his medical history revealed that his current left ankle disability is manifested by the joint giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusions.  Symptoms of ankle inflammation include swelling and tenderness.  His left ankle disability does not cause locking, subluxation, or dislocation.  He has severe flare-ups of joint disease on a weekly basis occurring for a duration of hours.  His impression of the effects of the flare-ups is that it causes an additional impairment of 10 to 20 percent, and he stated that his colleagues have noticed an aberrant gait.

Further review of the medical history revealed that the Veteran has also reported moderate to severe pain in the mornings.  The pain never goes away completely, and it mildly impairs his ability to walk.  He cannot walk barefoot.  Intermittently, he will have difficulty walking.  Walking can cause additional pain, but he does not use an assistive device.  He can walk greater than a quarter mile but less than a mile and stand for over an hour but less than 3 hours.  His ankle also swells.  Aggravating factors for these symptoms include different types of shoes, cold weather, and prolonged activity.  Alleviating factors include cream medicines and massages.  The Veteran reported that he is employed part-time as a security officer and has held this job for 2 to 5 years.  His left ankle disability has not caused him to miss work.  

On physical examination, there was objective evidence of pain with active motion.  Left dorsiflexion was recorded as zero to 10 degrees.  Left plantar flexion was from zero to 30 degrees.  There was no additional limitation of motion on repetition for either measurement.  There was no ankylosis of the joint.  X-rays were taken and revealed pes planus with degenerative changes.

The examiner diagnosed left ankle degenerative arthritis.  He stated that it has a significant impact on the Veteran's occupation as due to decreased mobility and pain.  As a result, the Veteran was assigned different duties.  Outside of work, the disability causes a mild impact on exercise, sports, recreation, traveling, and driving.

The Veteran underwent another VA examination in May 2012.  The examiner diagnosed left ankle degenerative arthritis.  The Veteran did not report that flare-ups impact the function of his ankle.  On examination, left ankle plantar flexion was from zero to 40 degrees with pain at 40 degrees; left ankle plantar dorsiflexion was to zero degrees with pain at zero degrees.  There was no additional limitation of motion on repetition for either measurement.  Muscle strength was 5/5.

The examiner marked that additional functional impairment is caused by pain on movement.  The Veteran does have localized tenderness or pain on palpation of the ankle.  The anterior drawer test revealed no laxity.  There is no ankylosis.  The Veteran constantly uses a brace and regularly uses a cane.  The ankle condition does not impact his ability to work.

In his November 2012 substantive appeal, the Veteran described the symptoms and functional impact of his left ankle disability.  His disability manifests in pain, fatigue, weakness, swelling, subluxation and giving away, and extreme limitation of motion regularly.  He is often unable to walk without the assistance of a cane or crutch.  He recently installed railings along the front steps of his home to assist him in entering and exiting the home.  He experiences episodes where his ankle gives way and he falls.  He described one episode where his ankle gave way in the shower.  He fell to the floor and hurt his back.  He could not move his ankle.  He also indicated that 3 to 4 times a month his ankle will swell up and he will not be able to move it much or walk on it.

In November 2012, the Veteran also submitted a statement from his wife.  She wrote that her husband is in pain all of the times and complains about his back and ankles.  He limps when he walks and has to use a cane regularly.  He is no longer able to do his chores around the house so they have someone else do them.  He has difficulties getting in and out of the bath tub and she has to assist him so he will not fall.

The Board finds that there is competent and credible evidence that the Veteran's residuals of a left ankle fracture result, not in moderate, but rather in marked limitation of motion, corresponding to a 20 percent rating pursuant to DC 5271.

On examination in November 2010, both plantar flexion and dorsiflexion were limited.  Most recently, in May 2012, testing revealed that the left ankle demonstrates almost a full range of motion for plantar flexion, recorded as limited to no more than 40 degrees including on repetition, but dorsiflexion was completely limited as it was recorded that the Veteran could not extend his ankle past zero degrees.  Based on these measurements, the Veteran's left ankle approximates moderate limitation of motion corresponding to a 10 percent rating pursuant to DC 5271.

The Board finds, however, that a 20 percent rating is warranted on the basis of functional loss during flare-ups which causes additional disability beyond that reflected in the Veteran's range of motion measurements.  See DeLuca, 8 Vet. App. at 205; see also 38 C.F.R. §§ 4.40, 4.45.  During examinations, the Veteran provided credible reports that he experiences additional impairment of 10 to 20 percent during flare-ups.  He and his spouse have also provided credible statements that assert that his ankle gives way causing him to fall and that 3 to 4 times a month it swells up to the point where his range of motion is extremely limited and he cannot walk on it.  Resolving reasonable doubt in his favor, the Board finds that these symptoms approximate marked limitation of motion in the left ankle.  An initial 20 percent rating pursuant to DC 5271 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

A disability rating for the ankle in excess of 20 percent is available pursuant to DC 5270 for ankylosis; however, as noted above, the Veteran's left ankle disability is not manifested by ankylosis and therefore DC 5270 is not for application.  Despite the limitation of motion, both VA examiners expressly found no ankylosis.  An initial schedular rating in excess of 20 percent is not warranted.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, pain, inflammation, swelling and tenderness, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusions) associated with the service-connected disability are encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 20 percent, but no higher, for residuals of a left ankle fracture is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


